UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7478


RASHEED OLDS,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James E. Gates,
Magistrate Judge. (5:08-ct-03120-JG)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rasheed Olds, Appellant Pro Se. Tobin Webb Lathan, Joshua Bryan
Royster, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rasheed       Olds    appeals       the     magistrate       judge’s       order

denying relief on his action filed under the Federal Tort Claims

Act, 28 U.S.C. § 1346(b)(1) (2012).                      On appeal, we confine our

review to the issues raised in the Appellant’s brief.                               See 4th

Cir.    R.    34(b).          Because       Olds’       informal     brief        does    not

sufficiently         challenge      the     order’s       ruling     as    to     proximate

causation,      an    independent         basis     for    the     magistrate       judge’s

disposition,         Olds     has    forfeited          appellate      review      of      the

magistrate judge’s order.              Accordingly, we affirm the magistrate

judge’s judgment.            We dispense with oral argument because the

facts   and    legal     contentions        are     adequately      presented        in   the

materials     before        this    court   and     argument       would    not    aid     the

decisional process.

                                                                                   AFFIRMED




                                              2